FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SING CHO NG,                                      No. 09-35574

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01160-JCC

  v.
                                                  MEMORANDUM *
HAGGEN INC.; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                               Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Sing Cho Ng appeals pro se from the district court’s judgment dismissing his

Title VII action without prejudice for failure to serve the summons and complaint

in a timely manner. We have jurisdiction under 28 U.S.C. § 1291. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th

Cir. 2001), and we affirm.

      The district court did not abuse its discretion by dismissing Ng’s action,

after granting Ng additional time to serve, because Ng failed to serve the summons

and complaint within that time and failed to show good cause for not doing so. See

Fed. R. Civ. P. 4(m) (requiring service within 120 days after the complaint is

filed); In re Sheehan, 253 F.3d at 512-13 (discussing good cause and the district

court’s broad discretion to extend time for service or to dismiss the action without

prejudice).

      The district court did not abuse its discretion in concluding that Ng failed to

demonstrate circumstances that would warrant appointment of counsel. See

Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416-17 (9th Cir. 1994) (per curiam)

(standard of review and factors relevant to appointment of counsel).

      Ng’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      09-35574